


EXHIBIT 10.13

 

BASE SALARY AND TARGET BONUS
FOR THE NAMED EXECUTIVE OFFICERS

 

The following table sets forth the current annual base salaries and target
bonuses of the Chief Executive Officer and the other named executive officers of
Zale Corporation (the “Company”).

 

Name

 

Base Salary

 

Target Bonus %

 

 

 

 

 

 

 

Neal L. Goldberg
Chief Executive Officer

 

$

1,025,000

 

125

%

 

 

 

 

 

 

Theo Killion
President

 

$

595,000

 

75

%

 

 

 

 

 

 

Matthew W. Appel
Executive Vice President and Chief Financial Officer

 

$

400,000

 

75

%

 

 

 

 

 

 

William Acevedo
Executive Vice President and Chief Stores Officer

 

$

450,000

 

75

%

 

 

 

 

 

 

Gil Hollander
Executive Vice President, Chief Sourcing and Supply Chain Officer

 

$

475,000

 

60

%

 

For additional information regarding the compensation of the Company’s executive
officers, please refer to the information under the headings “Executive
Compensation” in the Company’s definitive Proxy Statement on Schedule 14A, as
filed with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------
